Title: From Thomas Jefferson to Francis Eppes, 10 October 1790
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Monticello Octob. 10. 1790.

In my other letter I forgot to ask information of you on the following subject. Mr. Ross sent me, thro’ you, an account, partly in money, partly in tobacco. In this he has departed altogether from a former settlement, whereon I had given him a money and a tobacco bond for balances which I acknoleged. In this too he has undertaken to depart from an agreement with Key to allow 36/ for tobaccos delivered him by Key, and actually credited at 36/ in an account he rendered him which is in my possession. In his new account he credits these same tobaccos at 20/ and this on the ground of something which passed between you and him, at the sale at Elkhill. He says ‘he there informed you of my tobacco debt, and that he expected the credit given should not operate to his prejudice and that the tobacco should be estimated at it’s then value: that you thought this was reasonable and the price was then from 36/ to 30/.’ And in this way he brings me in debt between four and five hundred pounds when otherwise he is overpaid on the face of his own accounts. I must beg the favor of you to recollect as exactly as you can what passed between you at Edgehill and to state it to me in writing, that I may know what it will be necessary for me to decide on. I am sorry to give you this trouble, but the occasion obliges me. I am Dear Sir Your affectionate friend & Servt.,

Th: Jefferson

